Robert L. Brown, dissenting. Today’s opinion by the majority undercuts the conclusiveness of final judgments and orders. The opinion goes behind the final order in this case to determine what the parties “really meant,” even though that interpretation is at odds with the express language of the order. Counsel for Black & White Cab prepared the judgment. There is no hint in it that the order is conditional in any respect, even though the trial court admonished counsel to include the conditional language. Indeed, the order states just the opposite. It finds that the third party tortfeasor was uninsured. Why counsel for Black & White Cab changed his mind and prepared a final order rather than a conditional order can only be the subject of speculation. But he did, and Black & White Cab raised no argument that the judgment was anything but final in its brief on appeal. This court raised the issue for the first time in oral argument. This court has often discussed the finality of orders and judgments. For example, we have stated: For a judgment to be final, it must dismiss the parties from the court, discharge them from the action, or conclude their rights to the subject matter in controversy. Jackson v. Yowell, 307 Ark. 222, 818 S.W.2d 950 (1991). To be final, an order must be of such a nature as to not only decide the rights of the parties, but to put the court’s directive into execution, ending the litigation or a separable part of it. Kilgore v. Viner, 293 Ark. 187, 736 S.W.2d 1 (1987). See also Bonner v. Sikes, 20 Ark. App. 209, 727 S.W.2d 144 (1987). Kelly v. Kelly, 310 Ark. 244, 245, 835 S.W.2d 869, 870-871 (1992); see also Estate of Hastings v. Planters and Stockmen Bank, 296 Ark. 409, 757 S.W.2d 546 (1988). Black & White Cab was bound by the final order in this case which included (a) an express finding that the third party had no liability insurance, (b) a declaration that uninsured motorist coverage was not required by Black & White Cab, and (c) a dismissal of the case. Had Black & White Cab desired to retain any rights in the order or to limit the order’s finality, it could easily have done so. It did not, and any conditional stipulation by the company’s attorney at the hearing was superseded by the terms of the later order. Our law is clear that a declaratory judgment, whether affirmative or negative in form and effect, shall have the force and effect of a final judgment. Ark. Code Ann. § 16-111-103 (1987). Moreover, assuming that the order was in error in not restricting its finality with regard to the tortfeasor’s insurance status, counsel for Black & White Cab should have resorted to a post-judgment remedy before the circuit court. See Oglesby v. Baptist Medical System, 319 Ark. 280, 891 S.W.2d 48 (1995). Counsel also failed to pursue this avenue of relief. Martin had no choice but to appeal the order. The order was devoid of ambiguity, and in it the circuit court ruled against her on the statutory conflict and dismissed her petition. In going behind the final order in this case, we open the door to considerable uncertainty concerning judgments, decrees and orders. I would adhere to longstanding precedent and reach the merits of this case. I respectfully dissent. Newbern and Roaf, JJ., join in this dissent.